DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 9/30/2021 has been entered. Claims 1-3, 6-9 and 20-33 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the non-final Office Action mailed 6/30/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-24 and 29-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Application Publication No. 2015/0346097, hereinafter Battrell.
Regarding claim 21, Battrell teaches an analyzer (item 100) for testing a biological sample by means of a cartridge (abstract), comprising a clamping unit (item 301 and 800) for clamping the cartridge (paragraph [0096]) and a connection unit (item 330) for at least one of mechanically, electrically, thermally and fluidically connecting the cartridge to the analyzer (paragraph [0095]), wherein the clamping unit and the connection unit are movable relative to one another in order to hold the cartridge in a clamped manner between the clamping unit and the connection unit (paragraphs [0095]-[0096]), the analyzer 
Regarding claim 22, Battrell teaches wherein the clamping unit and the intermediate unit are coupled to one another by at least one coupling spring (paragraph [0095]).
Regarding claim 23, Battrell teaches wherein the clamping unit comprises a plurality of actuators, (item 603a), wherein the actuators protrude through the intermediate unit, at least in an actuated position (figure 9a).
Regarding claim 24, Battrell teaches further comprising a drive apparatus (paragraph [0099]) for moving at least one of the clamping unit or the intermediate unit relative to the connection unit, and wherein the drive apparatus comprises a drive head that is coupled to the clamping unit via at least one coupling spring (paragraph [0099]).
Regarding claim 20, Battrell teaches further comprising a detection apparatus (item 311) for detecting at least one of the movement or position of the drive head, preferably wherein the detection apparatus is attached to the clamping unit (intended use MPEP § 2114 (II)).
Regarding claim 29, Battrell teaches an analyzer (item 100) for testing a biological sample by means of a cartridge (abstract), comprising a clamping unit (item 301 and 800) for clamping the cartridge (paragraph [0096]) and a connection unit (item 330) for at least one of mechanically, electrically, thermally and fluidically connecting the cartridge to the analyzer (paragraph [0095]), wherein the clamping unit and the connection unit are movable relative to one another in order to hold the cartridge in a clamped manner between the clamping unit and the connection unit (paragraphs [0095]-[0096]), wherein the clamping unit comprises at least one compressible actuator (item 603a and paragraph [0109]) adapted to mechanically interact with the cartridge (paragraph [0109]).
Regarding claim 30, Battrell teaches wherein the clamping unit comprises a plurality of compressible actuators (item 603a and paragraph [0109]).

Regarding claim 32, Battrell teaches further comprising an intermediate unit (item 103) for receiving the cartridge (paragraph [0095]), wherein the intermediate unit is movably arranged between the clamping unit and the connection unit (paragraph [0095]).
Regarding claim 33, Battrell teaches wherein the actuator protrude through the intermediate unit, at least in an actuated position (figure 9a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battrell in view of United States Application Publication No. 2012/0149050, hereinafter Lapen.
Regarding claim 1, Battrell teaches an analyzer (item 100) for testing a biological sample by means of a cartridge (abstract), comprising a clamping unit (item 301 and 800) for clamping the cartridge (paragraph [0096]) and a connection unit (item 330) for at least one of mechanically, electrically, thermally and fluidically connecting the cartridge to the analyzer (paragraph [0095]), wherein the clamping unit and the connection unit are movable relative to one another in order to hold the cartridge in a clamped manner between the clamping unit and the connection unit (paragraphs [0095]-[0096]), and a guide apparatus (items 601-604) for guiding at least one of the clamping unit or the connection unit in a slidable manner, the guide apparatus being adapted to compensate for at least one of radial or angular misalignment (paragraph [0095], the posts would allow for compensation of misalignment) wherein the guide apparatus comprises a first guide for slidably guiding at least one of the clamping unit or the connection unit (paragraphs [0095] and [0109], the springs would allow for angular play).
However, Battrell fails to teach the guide apparatus comprises a second guide for slidably guiding at least one of the clamping unit or the connection unit, the guides comprising a different at least one of radial play or angular play.
Lapen teaches an automated system for preparing a biological sample for examination in which a ball joint mechanism is utilized to compensate for any radial misalignment (Lapen, paragraph [0088]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a ball joint mechanism as the second guide because it would allow for compensation of any radial misalignment (Lapen, paragraph [0088]).
Regarding claim 2, Battrell teaches wherein the guide apparatus is provided with at least one of angular play or radial play for at least one of the clamping unit or the connection unit (paragraph [0095], the springs would allow for angular play).
Regarding claim 3, Battrell teaches wherein the guide apparatus is adapted to allow at least one of tilting or radial movement of at least one of the clamping unit, the connection unit or the guide apparatus relative to one another (paragraph [0095]).

Regarding claim 7, Battrell teaches wherein the compensation bush is at least one of float-mounted (the springs allow it to float) or mounted with a radial play relative to the clamping unit (see supra).
Regarding claim 8, modified Battrell teaches wherein the compensation bush is embodied as a spherical bearing (see supra).
Regarding claim 9, modified Battrell teaches wherein the guides each comprises a rail that is rigidly attached to the connection unit (paragraphs [0095]-[0096] and see supra).

Claim 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battrell in view of 2002/0033449, hereinafter Nakasuji.
Regarding claim 25, Battrell teaches an analyzer (item 100) for testing a biological sample by means of a cartridge (abstract), comprising a clamping unit (item 800) for clamping the cartridge (paragraph [0096]) and a connection unit (item 330) for at least one of mechanically, electrically, thermally and fluidically connecting the cartridge to the analyzer (paragraph [0095]), wherein the clamping unit and the connection unit are movable relative to one another in order to hold the cartridge in a clamped manner between the clamping unit and the connection unit (paragraphs [0095]-[0096]), the analyzer further comprising a rack (item 301) and a housing (item 106), wherein the rack is supported within the housing (figure 2).
Battrell fails to teach the rack is supported by a flexible cushion within the housing.
Nakasuji teaches an inspection system with the internals of the system to be supported by a vibration-absorption cushion material to prevent vibrations from being transmitted through the device (Nakasuji, paragraph [0312]).

Regarding claim 26, Battrell teaches wherein the analyzer comprises a guide apparatus (items 601-604) for guiding at least one of the clamping unit or the connection unit (paragraph [0095]), wherein the guide apparatus is rigidly attached to the rack (figure 8).
Regarding claim 27, Battrell teaches wherein the connection unit is rigidly attached to the rack (figure 5A).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battrell and Nakasuji as applied to claim 25 above, and further in view of United States Application Publication No. 2016/0223803, hereinafter Li.
Regarding claim 28, Battrell and Nakasuji teach all limitations of claim 25; however, they are silent as to the presence or non-presence of screws to mount the rack.
Li teaches a system which no screws are utilized for mounting a structure so that it is particularly easy to remove the structure from within the device (Li, paragraph [0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the rack mounted to the housing in a screwless manner because it would allow for the structure to be easily removed from the device (Li, paragraph [0033]).

Response to Arguments
Applicant's arguments filed 9/30/2021 have been fully considered but they are not persuasive.
Regarding applicant’s argument that the guide apparatus disclosed by Lapen is not adapted to move the clamping unit and connection unit in a slidable manner and instead swiveled is not found persuasive. Lapen is not being utilized for the teaching of having the clamping unit and connection unit move in a slidable manner as the reference of Battrell is already being utilized for this teaching. Additionally, Lapen is not being utilized for the teaching of both the first and second guide, rather the 
Regarding applicant’s argument that Lapen does not disclose a guide apparatus comprising guides that differ from each other with respect to at least one of radial play or angular play is not found persuasive. The reference of Lapen solely is not being utilized for this teaching, the reference of Battrell is being utilized for the teaching of guides which allow for angular play and then this reference is combined with the reference of Lapen which teaches a guide which has radial play and this combination would result in the claimed subject matter. Additionally, the ability for the ball joint mechanism in Lapen is considered to have play even though applicant states that it is only temporarily adjusted and the examiner interprets this adjustment as being the play that the applicant is claiming.
Regarding applicant’s argument that item 103 cannot be regarded as the intermediate unit of the claimed invention as Battrell only have one moveable unit instead of two moveable units is not found persuasive. The claim states that “the intermediate unit is movably arranged between the clamping unit and the connection unit,” this recitation does not state that the intermediate unit is able to be differently as compared to the clamping unit and the connection unit, but rather that the intermediate unit is movable in some fashion and that the structure is located between the clamping unit and the connection unit which is seen in the figures of Battrell. 
Regarding applicant’s argument that the intermediate unit is tiltably mounted on the guide apparatus is not found persuasive. Paragraph [0098] discusses the tilting of the structure including item 103, thereby reading on this portion of the claim. 
Applicant’s arguments, see page 8, filed 9/30/2021, with respect to the rejection(s) of claim(s) 24 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Battrell and Nakasuji.
Regarding applicant’s argument that the compressible actuators of Battrell do not mechanically interact with the cartridge is not found persuasive. Item 603a interacts with item 400 which in turn will hold the cartridge. As the cartridge is held in this manner, these limitations are taught by the prior art and is rendered as obvious. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796